Citation Nr: 1712769	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  02-21 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the central nervous system, to include Parkinson's disease, essential tremor, and akathisias, and to include as secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a gastrointestinal disorder.

8.  Entitlement to service connection for right upper extremity peripheral neuropathy.  

9.  Entitlement to service connection for left upper extremity peripheral neuropathy.

10.  Entitlement to service connection for right lower extremity peripheral neuropathy.

11.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2007, the Board denied (in relevant part) the Veteran's claim for service connection for a psychiatric disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted to the Court in June 2008, in which the parties agreed that the appeal was limited to the issue of entitlement to service connection for a psychiatric disorder and that the Board's decision with respect to the other issues should not be disturbed.  A July 2008 Order of the Court vacated the Board's decision as to service connection for a psychiatric disorder and remanded the matter for action complying with the joint motion.  In December 2008, the Board remanded the claim for service connection for a psychiatric disorder to the RO via the Appeals Management Center (AMC) for additional development.

In April 2013, the Board remanded the above claims (other than entitlement to service connection for Parkinson's disease) for additional development.  The April 2013 Board decision denied the Veteran's claim for entitlement to service connection for Parkinson's disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision with respect to the denial of entitlement to service connection for Parkinson's disease and remanded the matter to the Board for further consideration and development.  Based on the findings in the Memorandum Decision, the original claim for entitlement to service connection for Parkinson's disease was recharacterized as entitlement to service connection for a disability of the central nervous system, to include Parkinson's disease, in a March 2015 Board determination, which remanded the matter for additional development.  All issues again are before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

All issues other than the claims for entitlement to service connection for neck and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disability was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service.

2.  A low back disability was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in January 2009 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) have been determined to be unavailable.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided VA examinations for his claimed neck and low back disabilities, most recently in August 2015.  The August 2015 examiner concluded that the Veteran's cervical and lumbosacral spine disabilities were less likely than not related to service, but were due to the natural aging process (and/or as due to post-service motor vehicle accidents with respect to the low back).  The conclusions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's neck and low back claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the association of VA treatment records, the August 2015 VA examinations, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There is a one year presumption for arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has current cervical and lumbosacral spine disabilities due to his active service, to include as due to being electrocuted and lifting and carrying a large fellow service member during basic training.

The Veteran's June 1968 Report of Medical History prior to entrance into service included his report of recurrent back pain and that he had sprained his back in a lifting incident that had required the use of back support.  In November 1968, the Veteran complained of low back pain due to sores on his back, the impression was "LBS" (or lumbosacral strain) and he was prescribed liniment and heat for the back.  In March 1969, the Veteran complained of back pain and trouble moving his left arm that had started the previous day.  There was no precipitating trauma or stress.  Examination was normal and the assessment was anxiety in a hostile individual.  About a week later in March 1969, the Veteran reported fatigue, chest congestion, low back pain, and sore throat for the previous 4 days.  The assessment was an upper respiratory infection.  In May 1969, the Veteran also complained of back pain, but no diagnosis was made.  In May 1972, the Veteran complained of a stiff neck, dizziness, increased temperature, and general aches and pains all over.  These problems were attributed to a fever and upper respiratory infection.  The Veteran's September 1972 Report of Medical Examination on separation included normal examination of the neck and overall spine.  That said, the Veteran did report pain in the back with exercise, without any current complaints or sequelae.  The contemporaneous September 1972 Report of Medical History included a report of a history of recurrent back pain. 

Private treatment records include intermittent complaints of back pain on several occasions in 1975, without diagnosis of an underlying back disorder.  In September 1995, the Veteran reported right buttock and knee pain for the past 2 months, radiating down the back of the thigh, and the clinical impression was "low back pain due to radiculopathy."  February 1996 lumbosacral spine x-rays showed a pars defect at L5-S1 suggested on the cone down lateral view, but otherwise were normal, to include the vertebral bodies, disc spacing, and pedicles.  April 1996 x-rays showed chronic L5-S1 nerve root entrapment on the right.  In February 1997, the Veteran reported low back pain from earlier that morning.  The assessment was chronic lumbar pain.  In March 1997, the Veteran was involved in a motor vehicle accident and reported pain in the breast bone, left chest, and back.  The treatment provider believed that all the problems were musculoskeletal.  In May 1998, the Veteran was seen for a back strain due to lifting.  In October 1998, the Veteran was involved in a motor vehicle accident where the car in which he was driving went over the center line and hit another car head on.  He denied resulting paresthesias or weakness, but he did have some upper and lower back aching.  On examination, the neck was fairly flexible, with slightly reduced rotation and the neurologic examination was entirely normal.  In September 1999, the Veteran complained of some neck discomfort.  The treatment provider concluded that a portion of the problem was due to neck strain, but also ordered x-rays.  In October 1999, the Veteran reported experiencing low back pain for over 3 weeks that started after lifting a large piece of steel.  January 2000 cervical spine x-rays showed degenerative arthritis.  November 2000 x-rays showed cervical spondylosis.  In May 2001, the Veteran described low back pain that had been hurting for several years on the right side and had been severe for the past few months.  In June 2001, the Veteran reported neck tenderness that had been present recently.  Originally the problem had been intermittent, but recently had been more bothersome.  In August 2001, the Veteran reported chronic neck and back pain.  The neck pain was on the left side and had been present for the past 3 to 4 weeks, as well as a prior history of degenerative arthritis of the neck.  Another August 2001 record noted low back pain for many years, which he may have aggravated doing some lifting.  The assessment was muscular back pain.  September 2001 x-rays showed mild degenerative disc disease of the thoracic spine.  In November 2001, the Veteran sought treatment for soreness in the left side of his neck.  

A February 2002 statement from the Veteran's wife indicated that after he got out of service he sought private treatment for his back and was prescribed a back brace.  

March 2002 cervical spine x-rays showed degenerative disc disease from C4 through C7.  March 2002 MRI results showed minor disc bulging of the lumbosacral spine.

In August 2003, the Veteran was involved in another motor vehicle accident and complained of associated neck and low back soreness, as well as intermittent numbness in the legs. 

A June 2005 private treatment record included the Veteran's report that in November 1968 he had to do a fireman's carry on a fellow soldier who weighed twice as much as the Veteran, after which he had developed back pain that had bothered him intermittently (but more often than not) since that time.   

A June 2006 statement from the Veteran's wife indicated that when the Veteran returned home from service he had to pick up objects with his toes because he could not bend over.  He also was unable to perform certain household chores.

During a December 2006 Board hearing, the Veteran stated that certain activities in service "messes up your back."  Those activities included climbing around in rafters, leaning back hanging conduit, falling off ladders, and electrical shocks.  

In a statement received in December 2008, the Veteran reported that he had 3 fractures of the lumbar spine due to an electrical shock that caused muscle contractions so rapid it fractured his spine.  

A May 2011 statement from the Veteran's private chiropractor indicated that the Veteran had been receiving treatment at the facility since November 2009.  The chiropractor stated that he had reviewed the Veteran's file "and have seen that his low back condition has been present since his service in the military."

A June 2011 statement from a private physician indicated that the Veteran was his patient and, "I have reviewed his military medical records and found evidence that patient suffers from post traumatic stress disorder resulting from military service going as far back as 1969, along with associated issues such as psychiatric problems, back pain, and multiple gastrointestinal issues.  He is still undergoing current intermittent treatment for all of the above along with erectile dysfunction."

The Veteran was afforded a VA examination for his low back in August 2015.  The examiner noted review of the claims file and diagnoses of spinal fusion, spondylosis, degenerative arthritis, and small disc herniation.  The examiner noted that the Veteran was a poor historian, but he reported fractures of L1 and L5 due to being electrocuted multiple times during service, with ongoing midline lumbar spine pain from service.  He had been receiving chiropractic treatment every week for 5 years.  The examiner noted that at the time of his entrance examination into service the Veteran reported a history of recurrent backache, as well as complaints in November 1968, March 1969, and at the time of his separation examination.  The medical records thereafter were silent for complaints until 1995 and that the Veteran had been regularly treated for back problems since that time.  Following examination, the examiner concluded that the Veteran's low back disabilities were less than likely as not related to service.  The examiner noted the Veteran's claims that his current back disability was due to fractures caused by electrical shocks in service, but noted that the service treatment records did not support such an assertion and also failed to show any chronic back disability.  Indeed, the records showed that the only trauma sustained to the Veteran's back occurred in multiple post-service accidents.  The examiner considered the May 2011 private physician's letter, but discounted the conclusions reached as there was no rationale to the support the conclusions reached.  Instead, the examiner concluded that there current problems were secondary to age related changes and/or the multiple post-service accidents.

The Veteran was afforded a VA examination for his cervical spine in August 2015.  The examiner noted review of the claims file and diagnoses of degenerative arthritis and degenerative disc disease of the cervical spine from 2001.  The Veteran reported developing neck pain during hand to hand combat training during service, but that he did not get the pain evaluated during service.  That said, he reported ongoing neck pain from service.  For the past 5 to 6 years he had received weekly chiropractic treatment for the neck.  The examiner noted the absence of documented complaints of neck pain in the service treatment records, other than a May 1972 complaint of a stiff neck that was attributed to a fever and upper respiratory infection.  After service, the first documented complaint of neck problems was in 2000 / 2001 when the Veteran was diagnosed with cervicalgia and x-rays showed degenerative joint disease and degenerative disc disease of the cervical spine.  The Veteran had received ongoing treatment thereafter.  The examiner concluded that it was less than likely that the cervical spine disabilities were related to service.  The rationale noted the absence of complaints in service and considered the May 2011 private physician's letter, but noted the absence of any rationale in that letter.  Instead, the examiner concluded that the Veteran's neck disabilities were secondary to age-related changes.

As an initial matter, the Board acknowledges that the Veteran's Report of Medical History prior to entrance into service noted a history of recurrent back pain.  That said, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 § 1111 (West 2014).  The contemporaneous Report of Medical Examination prior to entrance included a normal examination of the spine.  The Board also notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A §  1111 ).  Given the foregoing, the Board does not find clear and unmistakable evidence that a low back disability pre-existed service and the Veteran will be presumed to have entered service in sound condition.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a current cervical or lumbosacral spine disability that was incurred in or is otherwise related to service.

The Board finds the opinions as to the etiology of the Veteran's cervical and lumbosacral spine disabilities expressed in the August 2015 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and physical examination.  The examiner concluded that it was less likely as not that the Veteran's neck and low back disabilities were related to service.  The rationale included the absence of a diagnosed chronic disability during service or for years after service and the examiner concluded that the more likely cause of the disabilities was the natural aging process (and/or the Veteran's post-service motor vehicle accidents with respect to the low back disabilities).  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's cervical and lumbosacral spine disabilities are related to service.

In reaching that conclusion, the Board acknowledges the March 2017 argument of the Veteran's representative that his June 1968 pre-induction report of medical history noting recurrent back pain demonstrated that the RO's conclusion that the only trauma to the low back was after service was inaccurate.  The Board disagrees.  A complaint of a past history of low back pain does not demonstrate the existence of any specific incidence of trauma to the back.  The Board finds it extremely significant that the Veteran has never reported a pre-service injury to the low back.  The August 2015 VA examination report specifically noted the Veteran's pre-service report of recurrent back pain and did not find any evidence in the record or on examination to suggest the existence of pre-service trauma or disability to the low back and there is no other medical evidence of record to support such an assertion.  As noted above, given the absence of clear and unmistakable evidence of a low back disability that pre-existed service the Board will presume that the Veteran entered service in sound condition.  As such, the Board finds the March 2017 arguments of the Veteran's representative as to the low back to be without merit.

In addition, the Board has considered the May 2011 and June 2011 statements from the Veteran's private treatment providers.  As to the June 2011 statement, the physician did not specifically link the reported back problems to service and, as such, is of extremely limited probative weight.  As to the May 2011 statement, the private chiropractor clearly linked the Veteran's low back problems to service; however, there was no rationale provided as to the basis for the stated opinion.  As such, the Board also finds this opinion to be of limited probative weight and substantially outweighed by the opinion detailed in the August 2015 VA examination report.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as arthritis, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, arthritis of the cervical or lumbosacral spine was not "noted" in service or for many decades after service.  In addition, Veteran did not have characteristic manifestations sufficient to identify the disease entity.  Therefore, the Board affords far greater weight to the opinions of the August 2015 VA examiner and concludes that the evidence is against a finding of continuity of symptomatology for the Veteran's cervical or lumbosacral spine disabilities dating back to service.

As to the Veteran's general contentions that his neck and low back disabilities were incurred in or are otherwise related to service, to include as a result of carrying a heavy fellow service member or due to electrocutions that resulted in muscle spasms causing fractures of the spine, the Board finds the opinion of the competent health care provider to be the most probative and credible evidence of record as to the relationship between the Veteran's cervical and lumbosacral spine disabilities and his service.  Although the Veteran may be competent to report falls, pain, and other physically observable symptoms, the Board is of the opinion that the August 2015 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology, as the examiner has a greater level of medical education, training, and experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994).

In summary, the most probative evidence of record is against finding that the Veteran's cervical and lumbosacral spine disabilities had their onset in service, within one year of service, or are otherwise related to service.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claims, and that service connection for cervical and lumbosacral spine disabilities is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

The Board concludes that a remand is necessary with respect to the other claims on appeal.

As to the Veteran's psychiatric disorder claim, he was afforded a VA examination in October 2015, with an addendum medical opinion provided in October 2016.  The October 2016 medical opinion indicated that there were "No [service treatment records] with mental illness."  As pointed out by the Veteran's representative in a March 2017 statement, however, a March 1969 service treatment record included reports of stress and headaches and a July 1969 record noted increased nervousness episodes.  Moreover, the March 2017 statement remarked that the opinion, "failed to discuss the veteran's court martial for theft in 1972 shortly before his discharge which was incongruent with his previous performance evaluations since it is indicative of a behavioral shift or increasing psychiatric distress."  In that regard, the Board notes that the Veteran was court-martialed in September 1972 for stealing an 8 track stereo tape deck from another service member.  The Veteran pled guilty to the charge.  The Board agrees that an additional medical opinion is necessary that specifically considers the foregoing.

As to the Veteran's central nervous system, erectile dysfunction, and peripheral neuropathy claims, the Board concludes that the claims are inextricably intertwined with the remanded psychiatric disorder claim and that adjudication at this time would be premature.  In that regard, a June 2015 VA peripheral nerves examination indicated that the Veteran had akathisias (i.e. a movement disorder involving the central nervous system) due to previous antipsychotic medications.  An August 2015 VA male reproductive system examination report included the conclusion that the Veteran's current erectile dysfunction was most likely caused by age related changes and/or his psychiatric disorder.  In addition, an August 2015 VA peripheral nerves examination concluded that the most likely cause of the Veteran's bilateral upper and lower extremity peripheral neuropathy was his history of alcohol abuse.  The Board notes that there is inconsistent evidence as to whether the Veteran's history of alcohol abuse is the result of or a manifestation of his psychiatric disorder.  In that regard, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  By contrast, service connection may be granted for alcohol abuse that is a secondary result of an organic disease or disability.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  

As to the Veteran's fibromyalgia claim, he was afforded a VA examination in August 2015.  The examiner noted a review of the claims file and the diagnosis of fibromyalgia from 2007.  The examiner indicated that the Veteran was a poor historian, but that he reported an initial diagnosis of fibromyalgia 6 to 7 years previously.  He did not take any medication for the fibromyalgia.  He described daily muscle pain and stiffness in the lower back and different areas in the arms and shoulders.  Following examination, the examiner noted that the examination and other evidence of record was consistent with fibromyalgia, with an initial diagnosis in 2007.  There was no medical evidence that the condition developed during active service or that he had the onset of any symptoms in service.  There was no medical evidence that any events in service were related to the current fibromyalgia.  As such, the Veteran's fibromyalgia less likely as not had its onset during service or was otherwise related to service.

A March 2017 statement from the Veteran's representative argued that the above opinion was inadequate.  Specifically, the representative argued that it was inaccurate for the examiner to assert that there was no medical evidence of in-service incurrence of fibromyalgia because his 1969 performance reports indicated that the Veteran had difficulty focusing on mental tasks, which constituted symptoms of a "fibro fog" and that he also had in-service complaints of headaches and abdominal cramping.  In that regard, the Board recognizes that the Veteran's June 1968 Report of Medical History prior to entrance into service included a report of frequent severe headaches and the September 1972 Report of Medical History prior to separation from service included the Veteran's reports of indigestion and headaches, both of which he self-medicated with no current complaints or sequelae.  A contemporaneous September 1972 Report of Medical History included the Veteran's report of a history of frequent or severe headaches, cramps in the legs, and recurrent back pain.  The Board concludes that a remand is necessary for an addendum opinion to consider the foregoing. 

As to the Veteran's gastrointestinal claim, he was afforded a VA examination in August 2015.  The examiner noted review of the claims file and diagnoses of irritable bowel syndrome (IBS) in 2008 and diverticulosis in 2014.  The examiner indicated that the Veteran was a poor historian, but that he reported problems with and diagnosis of gastroesophageal reflux disease (GERD), gastritis, and gastroparesis in service.  The problems began in 1972 and were caused by a lot of different foods, which caused intermittent stomach pains and heartburn.  He also experienced intermittent diarrhea and vomiting, although the Veteran was unable to provide a specific frequency of these symptoms.  The examiner noted that the service treatment records did not document any gastrointestinal problems, other than the complaint of indigestion at separation, and there were no diagnoses of gastrointestinal disability during service.  In addition, there were no medical records documenting chronic gastrointestinal problems after separation from service.  Instead, the Veteran was diagnosed with constipation predominant IBS in 2008 and diverticulosis in 2014, without evidence that either disability was related to the Veteran's service.  The examiner considered the June 2011 private physician's opinion, but gave it little weight as there was no rationale for the opinion provided.  As such, the examiner concluded that it was less likely as not that the Veteran's current gastrointestinal disorders, including GERD, had their onset in service or were otherwise related to service.

The Veteran also was afforded a VA esophageal examination in August 2015.  The examiner noted review of the claims file and a 1995 diagnosis of GERD.  The reported history was the same as the above gastrointestinal examination.  The examiner concluded that it was less likely as not that the Veteran's current gastrointestinal disorders, including GERD, had their onset in service or were otherwise related to service.  The rationale noted that the Veteran complained of indigestion in service, but there were no records indicating that the Veteran was diagnosed with GERD in service or had any chronic gastrointestinal problems after service.  He was noted diagnosed with an esophageal condition until 1995.

The March 2017 letter from the Veteran's representative argued that the August 2015 gastrointestinal examination was inadequate because it did not take place during a period of flare-ups of symptoms and because the examiner failed to note and discuss a 1976 post-service treatment for diarrhea, which the representative argued was medical evidence supporting the an ongoing chronic gastrointestinal disability from service.  In addition, the Board notes that in September 1993, the Veteran was treated for flu symptoms, that included diarrhea and muscle aches.  An August 1994 record included the Veteran's reports of a 3-month history of diarrhea.  A September 1994 private treatment record noted ongoing intermittent diarrhea, which had been present while he was drinking 12 cups of coffee per day.  The assessment was diarrhea, probably related to excessive coffee intake.  The Veteran was advised to return if the symptoms continued after decreasing his coffee consumption.  During a follow-up appointment several days later, the Veteran reported improvement in his diarrhea symptoms.  In March 1995, the Veteran reported problems swallowing.  In a September 1999 record the Veteran described having vomited the previous week, with occasional vomiting since that time.  He denied abdominal pain and the treatment provider remarked that an upper GI would be ordered if the problem persisted.  In January 2000, the Veteran had problems with gas and loose bowel movements that he attributed to his medication and had abated after stopping the medication.  All of these incidents occurred prior to the eventual diagnosis of IBS in 2008 and suggest the possibility of an ongoing chronic disability, but were not mentioned by the examiner.  As such, a remand for an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the October 2016 VA mental health medical opinion.  If the opinion provider is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorders were incurred in or are otherwise related to the Veteran's service. 

Review of the entire file is required; however, attention is invited to the March 1969 service treatment record that included reports of stress and headaches, a July 1969 record noting increased nervousness episodes, and the Veteran's September 1972 court martial for stealing an 8 track stereo tape deck from another service member.  The medical professional must discuss whether the foregoing represented symptoms or actions are consistent with in-service onset of an acquired psychiatric disorder.  

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Obtain a supplemental opinion from the examiner who conducted the August 2015 VA fibromyalgia examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed fibromyalgia was incurred in or is otherwise related to the Veteran's active service. 

Review of the entire file is required; however, attention is invited to the 1969 performance reports indicating that the Veteran had difficulty focusing on mental tasks and the February 2017 contentions of the Veteran's representative that this constituted symptoms of a "fibro fog."  In addition, the medical professional should consider the Veteran's June 1968 Report of Medical History prior to entrance into service that included a report of frequent severe headaches and the September 1972 Report of Medical History prior to separation from service that included the Veteran's reports of indigestion and headaches, both of which he self-medicated with no current complaints or sequelae.  A contemporaneous September 1972 Report of Medical History included the Veteran's report of a history of frequent or severe headaches, cramps in the legs, and recurrent back pain.

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Obtain a supplemental opinion from the examiner who conducted the August 2015 VA gastrointestinal examinations.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal disorder, to include IBS, diverticulitis, and GERD, was incurred in or is otherwise related to the Veteran's active service. 

Review of the entire file is required; however, attention is invited to the 1976 post-service treatment for diarrhea, which the representative argued was medical evidence supporting an ongoing chronic gastrointestinal disability from service.  In addition, the Board notes that in September 1993, the Veteran was treated for flu symptoms, that included diarrhea and muscle aches.  An August 1994 record included the Veteran's reports of a 3-month history of diarrhea.  A September 1994 private treatment record noted ongoing intermittent diarrhea, which had been present while he was drinking 12 cups of coffee per day.  The assessment was diarrhea, probably related to excessive coffee intake.  The Veteran was advised to return if the symptoms continued after decreasing his coffee consumption.  During a follow-up appointment several days later, the Veteran reported improvement in his diarrhea symptoms.  In March 1995, the Veteran reported problems swallowing.  In a September 1999 record the Veteran described having vomited the previous week, with occasional vomiting since that time.  He denied abdominal pain and the treatment provider remarked that an upper GI would be ordered if the problem persisted.  In January 2000, the Veteran had problems with gas and loose bowel movements that he attributed to his medication and had abated after stopping the medication.  

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


